Title: Account with Philippe Reibelt, 25 June 1805
From: Jefferson, Thomas
To: 


                  
                     
                        24 Dec. 1804-25 June 1805
                     
                  
                  
                     
                        1804.
                        Th: Jefferson in acct. with Reibelt
                        
                        
                        
                     
                     
                        Dec. 
                        24.
                        Plans des maisons de Paris
                        40.
                        
                        
                     
                     
                        
                        Histoire des Volcans
                        2.
                        
                        
                     
                     
                        
                        Vue de la colonie du Missipi.
                        2.
                        
                        
                     
                     
                        
                        2d. voyage a la Louisiane
                        4.
                        
                        
                     
                     
                        
                        Voyage a la Troade
                        8.
                        
                        
                     
                     
                        
                        Annales du Museum des arts
                        10.
                        
                        
                     
                     
                        
                        Voyage de Faujas en Angleterre
                        4.
                        
                        
                     
                     
                        
                        Galrie des antiques
                        3.
                        50
                        
                     
                     
                        
                        Voiage de Link en Portugal
                        2.
                        25
                        
                     
                     
                        
                        De la richesse commerciale
                        2.
                        875
                        
                     
                     
                        
                        Moyens de desinfecter l’air. Morveau
                        1.
                        50
                        
                     
                     
                        
                        St. Venant des colonies modernes
                        2.
                        50
                        
                     
                     
                        
                        Sentimental journey
                        
                           1.
                        
                        
                           10
                        
                        83.725
                     
                     
                        
                        Cr. by note of bk US. on bk at Baltimore
                        
                        
                        83.725
                     
                     
                        1805.
                        
                        
                        
                        
                     
                     
                        Jan. 
                        23.
                        Correspondence de Rousseau
                        2.
                        
                        
                     
                     
                        
                        Hist. nat. des Mineraux. Patrin
                        6.
                        64
                        
                     
                     
                        
                        Hist. de Catherine II. Austera
                        6.
                        78
                        
                     
                     
                        
                        Recueil sur les Salines. Struve
                        .
                        75
                        
                     
                     
                        
                        Voiage de Terracine à Naples
                        .
                        48
                        
                     
                     
                        
                        Voiage en Angleterre par Pictet.
                        1.
                        60
                        
                     
                     
                        
                        Soirées de Ferney
                        1.
                        
                        
                     
                     
                        
                        Instn des droits maritimes. Boucher
                        4.
                        85
                        
                     
                     
                        
                        do.commerciales. do.
                        4.
                        85
                        
                     
                     
                        
                        Elemens de legislation. Perreau
                        1.
                        60
                        
                     
                     
                        
                        Almanac des Ambassades Wedekind
                        1.
                        35
                        
                     
                     
                        
                        Pour et Contre les E.U. Bridel
                        .
                        72
                        
                     
                     
                        
                        Promenades au jardin des plantes. Pujoulx.
                        1.
                        
                        
                     
                     
                        
                        (Annales du museum vol. IV. part of V.)
                        
                        
                        
                     
                     
                        
                        Piranesi.
                        13.
                        80
                        
                     
                     
                        
                        
                        47.42
                        
                        
                        
                     
                     
                        
                        Buffon de la jeunesse
                        1.
                        20
                        
                     
                     
                        
                        Manuel d’hist. nat. de Blumenbach
                        4.
                        20
                        
                     
                     
                        
                        Mineralogie de Haüy
                        11.
                        52
                        
                     
                     
                        
                        Anatomie comparée de Cuvier
                        3.
                        40
                        
                     
                     
                        
                        Flora bor. Americana. Michaux
                        8.
                        64
                        
                     
                     
                        
                        
                        28.96
                        
                        
                        
                     
                     
                        Feb.
                        
                        Desodoard. Revolution de France
                        2.
                        40
                        
                     
                     
                        
                        Bibliotheque geographique et instructive
                        10.
                        
                        
                     
                     
                        
                        Elemens de zoographie
                        1.
                        
                        
                     
                     
                        
                        Elemens physiques de la jeunesse
                        .
                        40
                        
                     
                     
                        
                        Essai sur l’histoire general des mathematiques
                        4.
                        
                        
                     
                     
                        
                        Lettres sur la botanique
                        2.
                        80
                        
                     
                     
                        
                        voiage cosmographique
                        1.
                        
                        
                     
                     
                        
                        cours de Morale de Demoustier
                        .
                        80
                        
                     
                     
                        
                        2.
                        Nouveau testament. 2. copies
                        1.
                        60
                        
                     
                     
                        
                        5.
                        respublicae diversae (10) Elzevir
                        4.
                        90
                        
                     
                     
                        
                        respublica Hungariae
                        2.
                        
                        
                     
                     
                        
                        3.
                        Dictionnaire Etymologique de Morin
                        2.
                        80
                        
                     
                     
                        
                        Dictionnaire de Poche par Catineau
                        1.
                        90
                        
                     
                     
                        
                        13.
                        Romae Ichnographia.
                        .
                        50
                        
                     
                     
                        
                        Quator. partes orbit. vet. polyglott.
                        .
                        10
                        
                     
                     
                        
                        Leipsic
                        .
                        10
                        
                     
                     
                        
                        Annuaire de LaMarck
                        1.
                        70
                        
                     
                     
                        
                        
                        38.
                        
                        
                        
                        
                     
                     
                        Feb. 
                        18.
                        Dictionn. de Poche de Catineau
                        3.
                        80
                        
                     
                     
                        
                        Pronouncing Dicty. by Tardy.
                        1.
                        95
                        
                     
                     
                        
                        La Fontaine. fables
                        .
                        64
                        
                     
                     
                        
                        
                           Contes
                        .
                        64
                        
                     
                     
                        
                        Resultats des guerres, traités &c Arnould
                        1.
                        50
                        
                     
                     
                        
                        19.
                        Moliere
                        1.
                        92
                        
                     
                     
                        
                        Racine
                        1.
                        39
                        
                     
                     
                        
                        Corneille
                        2.
                        74
                        
                     
                     
                        
                        Anacharsis
                        
                           
                               9.
                        
                        
                           28
                        
                        
                     
                     
                        
                        
                        138.
                        24
                        
                     
                     
                        Mar. 
                        7.
                        by draught of Washn. bank on Balt. do.
                        138.
                        24
                        
                     
                     
                        
                        
                        0.
                        
                        
                     
                     
                        
                            ″  ″  ″ 
                        
                     
                     
                        Apr. 
                        18.
                        Plutarque de la jeunesse Blanchard
                        4.
                        
                        
                     
                     
                        May 
                        4.
                        Vie de Guttenberg par Oberlin
                        
                        
                        
                     
                     
                        
                        Histoire du Polytypage &c par Camus. 8vo.
                        
                        
                        
                     
                     
                        
                        6.
                        Manuel du Museum. 4. v. 8vo.
                        
                        
                        
                     
                     
                        June 
                        21.
                        Le Botaniste Cultivateur par Dumont-Courset. 1st. & 2d. v. 8vo. 3d. & 4th wanting
                        
                        
                        
                     
                     
                        
                        Le parfait Jardinier par Mallet. 4to.
                        1.30
                        
                        
                        
                     
                     
                        
                        Traité sur la vigne par Chaptal, Rozier, Parmentier et Dussieux, 2. v. 8vo 
                        2.50
                        
                        
                        
                     
                     
                        
                        Traité sur les abeilles par della Rocca 3. v. 8vo.
                        3.20
                        
                        
                        
                     
                     
                        
                        Portefeuille des artistes. 4. cahiers.
                        14.40
                        
                        
                        
                     
                     
                        
                        Meteorologie des cultivateurs. 12mo.
                        .25
                        
                        
                        
                     
                     
                        
                        Ton de la bonne compagnie. p.f.
                        .30
                        
                        
                        
                     
                     
                        
                        Plans d’Architecture par Becker. 4. cahiers.
                        17.
                        
                        
                        
                        
                     
                     
                        
                        Landbaukunst von Meinert. 4. cahiers.
                        
                           16.80
                        
                        
                        
                        
                     
                     
                        
                        
                        55.75
                        
                        
                        
                     
                     
                        
                        60. p.c. on cost in Europe
                        
                           33.45
                        
                        89.
                        20
                        
                     
                     
                        
                        25.
                        Recueil de mecanique par Porson. 4to.
                        3.
                        36
                        
                     
                  
                  
                  
                  
                  
               